DETAILED ACTION

This action is in response to the amendment filed on 7/12/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 requires “wherein the parallel electrical conductor elements are each separated in a region of abutment with one of the transverse connections”.  However, amended claim 16 requires “wherein the parallel electrical conductor elements are separated in the central region which has a central tapering of the parallel electrical conductor elements”.  It is unclear how claim 22 further limits claim 16 as in claim 16 the parallel electrical conductor elements are separated in the central region which has a central tapering of the parallel electrical conductor elements and not in a region of abutment with one of the transverse connections.  Amended claim 16 is directed to Figure 8 whereas claim 22 appears directed to Figures 9A and 9B.
Claim 24 recites the limitation "the tensile force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 requires “wherein the parallel electrical conductor elements are each separated in a region of abutment with one of the transverse connections”.  However, amended claim 16 requires “wherein the parallel electrical conductor elements are separated in the central region which has a central tapering of the parallel electrical conductor elements”.  The specification does not disclose “wherein the parallel electrical conductor elements are each separated in a region of abutment with one of the transverse connections” in combination with “wherein the parallel electrical conductor elements are separated in the central region which has a central tapering of the parallel electrical conductor elements”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerken et al. (U.S. Patent Application Publication 2012/0153688).
Gerken discloses an insert comprising: a multiplicity of parallel electrical conductor elements with a common longitudinal direction (1 see Figure 1); a first transverse connection (combination of 3 and 4 or 6) at a first longitudinal end and a second transverse connection (combination of 3 and 4 or 6) at a second longitudinal end of the parallel electrical conductor elements; and a predetermined separation point on each parallel electrical conductor element (the point wherein each element contacts a transverse connection), the separation point being configured for separation of the parallel electrical conductor element from a transverse connection as a result of a tensile force which is applied to at least one of the clips (4 or 6) of the transverse connections (e.g. by pulling the clip), wherein the predetermined separation points are each in a region of abutment with one of the electrodes (3) of the transverse connections, wherein the parallel electrical conductor elements are coupled to one of the transverse connections in a force-fitting manner (via clipping/clamping) and a resulting force fit is overcome during the separation (Figures 1, 2, and 5 and Paragraphs 0008, 0009, 0017, 0018, 0043, and 0052 and including “the electrode is formed as part of at least one clamping jaw” see paragraph 0018).
As to the limitation of “for a resistance welding of thermoplastic components”, claim 36 is directed to an apparatus.  This limitation is directed to functional limitation(s)/intended use of the apparatus.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  Gerken teaches all of the structural limitations of the claim as set forth above which insert is capable of “for a resistance welding of thermoplastic components” when used for a resistance welding of thermoplastic components (e.g. placing the insert between thermoplastic components and applying current to the parallel electrical conductor elements).

Allowable Subject Matter
Claims 16-19 and 25-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for the reasons set forth in paragraph 15 of the Office action mailed 4/4/22.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered.
In view of the amendments filed 7/12/22 the previous rejections set forth in the Office action mailed 4/4/22 are withdrawn.  The claims as amended are fully addressed above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746